Citation Nr: 1744734	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-04 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a fracture of the right distal fibula with arthritis (right ankle disability) prior to April 30, 2015.

2.  Entitlement to an increased disability rating in excess of 20 percent for the right ankle disability from April 30, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1985, which included service during the Vietnam Era.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, in a March 2016 rating decision, the RO granted an increased disability rating of 20 percent effective April 30, 2015 for the right ankle disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

In August 2012, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file.

In January 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to October 12, 2010, the Veteran demonstrated a slight disability of the right ankle, which was manifested by slight limitation of motion, mild pain with movement, slight swelling, and minimal tenderness. 

2.  From October 13, 2010, the Veteran demonstrated a marked disability of the right ankle, which was manifested by pain, swelling, tenderness, less than normal muscle strength, instability, disturbance of locomotion, interference with standing, reliance on assistive devices.

3.  From April 30, 2015, the Veteran's right ankle disability was also manifested by enlarged varicose veins with trace edema.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for the right ankle disability prior to October 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2016).

2.  The criteria for an increased disability rating of 30 percent for the right ankle disability from October 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5262.

3.  The criteria for separate service connection for varicose veins from April 30, 2015 have been met.  38 U.S.C.A. §§ 1110, 1131,  5103(a), 5103A, 5107; 38 C.F.R. §§ 3159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).

As noted above, in January 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely to afford the Veteran another VA examination.  In accordance with the Board's remand directives, he underwent another VA examination in February 2017.  See January 2017 Board Decision; February 2017 Ankle Conditions VA Examination Report.

In its September 2017 Appellant's Post-Remand Brief, the Veteran's representative asserted the February 2017 VA examination was inadequate due to a seeming inconsistency in the VA examiner's finding with respect to his use of assistive devices and a general disagreement with the VA examiner's assessment of whether his functional impairment was such that no effective functions remains other than that which would be equally served by an amputation or prosthesis.  

In light of the Board's decision herein, the Board finds the February 2017 Ankle Conditions VA Examination Report provides sufficient detail so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations, and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  To the extent the February 2017 Ankle Conditions VA Examination Report is inadequate in the manner noted above, the Board has applied the benefit of the doubt doctrine and resolved it in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding there is no prejudicial error if it does not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has raised any other VCAA issues.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board is not required to search the record and address procedural arguments when the veteran fails to raise them); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

II. Right Ankle Disability

The Veteran contends that his right ankle disability has increased in severity.  See April 2009 Statement in Support of Claim; September 2009 Statement in Support of Claim; see generally August 2012 Board Hearing Transcript.  

More specifically, the Veteran asserts that he has to wear a brace on his right ankle because his ligaments and tendons are in such a condition that he has no control over his foot.  See August 2012 Board Hearing Transcript at 4.  He has been in an ankle brace for the past three years; since 2009.  Id. at 8.  If he were to walk without any assistive devices, his right ankle would swell up and he would be unable to do anything.  Id. at 6.  At the time of his August 2012 travel Board hearing, he testified that he had significant physical limitations as a result of his right ankle disability.  For instance, he is unable to walk more than a block.  Id. at 7.  His pain and swelling continues to worsen.  Id. at 8, 11.  Post-separation, he worked as an electrician for 20 years.  Id. at 6.  However, he is now unable to work and is receiving disability income from the Social Security Administration (SSA).  Id. at 8.

Preliminarily, the Board notes the applicable DC is 5262 for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  Under DC 5262, a 10 percent disability rating is warranted if the malunion of the tibia and fibula results in a slight knee or ankle disability; a 20 percent disability rating is warranted if the malunion of the tibia and fibula results in a moderate knee or ankle disability; a 30 percent disability rating is warranted if the malunion of the tibia and fibula results in a marked knee or ankle disability; and a 40 percent disability is warranted if there is nonunion of the tibia and fibula, with loose motion requiring a brace. 

The words "slight," "moderate," and "severe" are not defined in by the VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.71a, DC 5262.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just decision."  38 C.F.R. 
§ 4.6.

Notwithstanding the diagnostic criteria contained in DC 5262, with respect to musculoskeletal disabilities such as the Veteran's right ankle disability, 38 C.F.R. 
§ 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as range of motion (ROM) measurements or the clinical factors contributing to an assessment of marked, moderate, or slight disability.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  Accordingly, the Board relies primarily on the medical evidence of record.  The probative value of his competent lay statements as they concern the other relevant disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

As in this instance, where an increase in the disability rating assigned is at issue, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received.  38 U.S.C.A. § 5110 (West 2014).  Therefore, the relevant timeframe for consideration is from May 2008 to the present.  See May 2009 Statement in Support of Claim (the Veteran's claim for an increased disability rating for the right ankle was received by the VA on May 29, 2009). 

In contemplating the evidence of record, the Board finds the overall evidence is indicative of slight impairment of the right ankle prior to October 13, 2010.  38 C.F.R. §§ 4.6, 4.71a, DC 5262; see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

A review of the claims file returns no pertinent medical evidence of record prior to 2009.  A February 2009 VA Primary Care Physician Note simply noted the Veteran's report of right ankle pain, which limited walking. 

A few month later, an April 2009 VA Podiatry Consult acknowledged the Veteran had been using an ankle brace well before that appointment.  Notably, although he reported pain at the posterior heel and the development of a posterior heel spur, the VA podiatrist's objective findings did not corroborate it.  However, the VA podiatrist verified there was pain with motion, but characterized it as mild.  No ROM measurements or further information was disclosed.

While a May 2009 letter from Dr. K.B. relayed significant functional loss in that the Veteran was no longer able to exercise as a result of his ankle condition, Dr. K.B.'s letter failed to discuss the impairment in terms of the degrees of limitation of motion, the symptoms contributing to his functional loss, and most importantly the resulting occupational effect.  May 2009 Letter from Dr. K.B.; cf. February 2014 VA Telephone Encounter Note (noted the Veteran's request for gym membership because he needed to exercise).  The VA's Schedule for Rating Disabilities is based upon the average impairment of earning capacity resulting from the service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  While the Board is cognizant that service-connected disabilities also affect a veteran's quality of life, it is an impermissible factor for consideration.  As a result, Dr. K.B.'s May 2009 letter has no probative value.

The Veteran was first examined by the VA in November 2009.  At that time, his primary symptom was pain, the severity of which was dependent on the activity he engaged in and the weather.  However, at no time did he recount functional loss due to pain, aside from an inability to climb ladders.  While he did experience swelling and instability, he explained that it was occasional, and that he only used an ankle brace and cane at times to aid with ambulation.  Id.; cf. November 2010 VA Physical Medicine Rehabilitation Consult (noted the Veteran had been referred for the issuance of a walking cane).

The ROM testing revealed the Veteran demonstrated dorsiflexion of 70 degrees, which was more dorsiflexion than normal; and plantar flexion of 32 degrees, which only 8 degrees less than normal.  November 2009 Joints VA Examination Report; see also 38 C.F.R. § 4.71a, Plate II (normal dorsiflexion is of 20 degrees and normal plantar flexion is of 45 degrees).  While the VA examiner noted he exhibited pain with each of these motions, the VA examiner did not indicate at what degree the pain began for either motion.  Nonetheless, giving him the benefit of the doubt, and assuming pain was present throughout the motions, he only demonstrated slight limitation of motion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.  As another matter, he was able to complete repetitive use testing, following which the VA examiner concluded there was no additional limitation of motion.    

Upon further physical examination, the VA examiner confirmed the Veteran had slight swelling of the ankle.  Even though the VA examiner observed some significant ankle pronation, the VA examiner ascertained the ankle was minimally tender to palpation, without any warmth or redness; while there was a slight decrease in muscle strength, which was rated at 4/5, there was no evidence of muscle atrophy; and there was no evidence of crepitus.  Notably, the VA examiner determined there was no evidence of instability.  

A subsequent September 2009 VA Addendum confirmed an x-ray revealed chronic posttraumatic changes of his right ankle at the medial malleolus, but the ankle mortise was well maintained and no acute changes were observed.  

While a September 2010 VA Triage Clinic Note verified the Veteran continued to suffer from swelling and pain in his right ankle, no further information regarding the severity of his disability is provided.  

Based on the foregoing, the evidence of record  falls short of a moderate, much less a marked, disability until September 2010.  At best, the probative medical evidence of record and the Veteran's lay statements establish a slight disability manifested by mild pain with motion; slight limitation of motion; occasional slight swelling; minimal tenderness; slightly decreased strength; and occasional use of an ankle brace and cane.

Beginning in September 17, 2010, the evidence of record suggests the Veteran's right ankle condition worsened, rising to the level of a marked disability, warranting a 30 percent disability rating, which is the maximum disability rating under DC 5262 without impairment of the tibia and fibula due to nonunion.  See 38 C.F.R. 
§ 4.71a; Hart, supra.  

The Veteran was afforded another VA examination in September 2010.  During this examination, he said that in terms of activities of daily living he was unable to do much.  He could not walk too much because it caused swelling and pain.  While he has had minor flare-ups in the past, he has experienced more significant flare-ups in the past two weeks.  He stated he continued to wear an ankle brace, which provided some benefit.

There was significant limitation of motion upon ROM testing as well as pain.  The VA examiner indicated the Veteran had dorsiflexion of zero degrees and plantar flexion of 25 degrees.  Further physical examination revealed marked swelling of the right foot, ankle, and distal lower leg.  An x-ray examination confirmed prominent soft tissue swelling in addition to mild degenerative joint disease at the tibiotalar joint.  The VA examiner observed he was quite tender both medially and laterally about the right ankle, and while no instability was found, it was quite painful for him to undergo stability testing.  

An October 13, 2010 VA Hematology and Oncology Staging Note documented the Veteran's report of falling due to his ankle giving out, while an October 2010 VA Urology Consult continued to document edema of the right ankle.

Just one month later, a November 2010 VA Magnetic Resonance Imaging (MRI) Study documented there was degenerative joint disease at the tibiotalar joint of the Veteran's right ankle; hypertrophic synovial changes and fluid were present at the tibiotalar and subtalar joints; and there was a mild degree of tendinosis at the inferior aspect of the Achilles tendon.  November 2010 VA MRI Study; see also November 2010 VA Addendum (indicated a MRI of the Veteran's ankle showed severe arthritis due to previous trauma, as well as on going inflammation).  

Even though a November 2010 VA Physical Medicine Rehabilitation Consult noted the Veteran's ROM remained within normal limits, the treatment provider also noted that he continued to demonstrate less than normal strength in his right ankle.  Significantly, the treatment provider determined that his balance was impaired without a walking device, denoting a greater reliance on assistive devices.  See November 2010 VA Physical Medicine Rehabilitation Consult.

The swelling of the Veteran's right ankle persisted in 2011.  See November 18, 2011 VA Addendum (noted the Veteran's report that his ankle is still sore and swollen).

Dr. K.B. submitted another letter in September 2012.  September 2012 Letter from Dr. K.B.  In that letter, Dr. K.B. stated the Veteran had been seen on several occasions with regard to his right ankle pain.  Dr. K.B. relayed that he had severe chronic ankle pain on a daily basis as well as stiffness, which required the use of an ankle brace.  Dr. K.B. opined that the severity of his condition is such that his ability to walk and stand was impaired. 

The Veteran continued to report swelling in 2013.  See July 2013 VA Telephone Encounter Note (noted the Veteran's complaint of sharp pain in his ankle as well as slight swelling at times).

The Veteran was next examined once more by the VA in April 2015.  By the time of this examination, he began reporting that his ankle had begun twisting over the past five years and has progressively worsened.  This time, he relayed that he suffered from flares-ups of pain ranging anywhere from once a month to one to two times per week depending on the type of activity.  When a flare-up episode occurred, it typically lasted between one to two days at a time.  However, the flare-ups subsided with rest and elevation of the ankle.  He avowed that he had to quit working as an electrician due to his right ankle.  As an electrician he was required to walk more than a mile, climb ladders, and crouch down, but he could not do so without pain.

Upon examination, in pertinent part, the VA examiner described the Veteran's limitation of motion as slight and concluded it did not contribute to his functional loss; he demonstrated dorsiflexion of 20 degrees and plantar flexion of 40 degrees.  On the other hand, the VA examiner determined there was evidence of pain with both motions as well as with weight-bearing, which caused functional loss.  The VA examiner found objective evidence of crepitus.  The VA examiner also noted the right ankle demonstrated laxity following the Talar Tilt Test, which was indicative of ankle instability.  The VA examiner acknowledged he regularly used a brace for the right ankle for the pain and twisting and regularly used a cane.  

Although the VA examiner found there was complete sensory loss to monofilament testing of both feet with normal motor testing, the VA examiner qualified that it was compatible with a diagnosis of diabetic neuropathy, which was unrelated to the service-connected condition.  In addition, the VA examiner noted enlarged varicose veins to the medial right ankle as well as trace edema to the lateral right ankle.

Notably, the VA examiner additionally diagnosed the Veteran with lateral collateral ligament sprain of the right after finding objective evidence of localized tenderness or pain on palpation of the talofibular joint.  While the VA examiner related the diagnosis back to January 2005, outside the Veteran's lay statements and a January 2005 VA Physical Medicine Rehab Physician Consult, which noted he had tenderness to palpation on the right talofibular ligament, this examination is the only medical evidence of record finding localized tenderness or pain on palpation of the talofibular joint during the appeal period. 

The Veteran was afforded another VA examination in July 2016.  During this examination, he also described experiencing flare-ups.  He reported that during a flare-up he experienced pain and swelling, which prevented him from walking or climbing.  In terms of general functional loss due to his ankle, he reported he was unable to climb or work.

After ROM testing, this VA examiner documented more limitation of motion than prior VA examiners; the Veteran's motion was limited to dorsiflexion of 15 degrees and plantar flexion of 10 degrees.  There was evidence of pain with both motions, as well as with weight-bearing.  Other than pain, the VA examiner concluded that swelling, disturbance of locomotion, and interference with standing also contributed to his disability.  

While there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue or crepitus, the VA examiner concluded the right ankle demonstrated laxity following the Talar Tilt Test, which was indicative of ankle instability.  The VA examiner observed he used a brace for the right ankle to keep it straight and a cane to steady his gait.  Additionally, during this examination the VA examiner found evidence of shin splints on the right side.  

Most recently, the Veteran underwent a VA examination in February 2017.  At that time, he reported the pain in his right ankle was constant.  He rated the pain at a six out of 10 on the pain scale.  He continued to use an ankle brace and cane.  In the evenings, his ankle begins to roll.  As a result of his ankle condition, his ability to climb, walk, and stand is limited.  

During this examination, the VA examiner determined the Veteran demonstrated limitation of motion; he had dorsiflexion of 10 degrees and plantar flexion of 20 degrees.  The VA examiner documented pain was attendant with both these motions, but not with weight-bearing.  Since the VA examiner did not indicate at which point he began exhibiting pain for either motion, giving him the benefit of the doubt, the Board will assume pain was present throughout the motion.  Id.; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.; cf. September Appellant's Post-Remand Brief.  

Aside from pain, the VA examiner also noted disturbance of locomotion and interference with standing contributed to his disability.  See February 2017 Ankle Conditions VA Examination Report.  More specifically, the VA examiner found the right ankle demonstrated laxity following the Anterior Drawer Test, which was indicative of ankle instability.  Although the VA examiner marked the box indicating he did not use any assistive devices, it is obvious to the Board this was a clerical error from the VA examiner's subsequent findings that he used a brace and cane constantly due to his right ankle.  Id.; cf. September Appellant's Post-Remand Brief.  

In view of the above, the Board finds from September 17, 2010, the medical evidence of record and the Veteran's competent lay statements establish a marked disability manifested by pain, swelling, tenderness, less than normal muscle strength, instability, disturbance of locomotion, interference with standing, reliance on assistive devices, ancillary conditions, and flare-ups.

As there is no evidence of record revealing impairment of the tibia and fibula due to nonunion, a 40 percent disability rating cannot be sustained.  See September 2009 VA Addendum (noted that an x-ray showed chronic post-traumatic changes of the Veteran's right ankle, but the ankle mortise was well maintained and no acute changes were observed); November 2009 VA Joints Examination Report (noted multiple imaging studies showed the Veteran had significant degenerative joint disease of the right ankle, but his previous fracture had healed);  November 2010 VA Addendum (noted only that an MRI showed severe arthritis of the Veteran's ankle joint and on-going inflammation); April 2015 Ankle Conditions VA Examination Report (noted diagnostic tests did not reveal any other significant findings, with the exception of diagnoses indicated); July 2016 Ankle Conditions VA Examination Report (noted diagnostic tests did not reveal any other significant findings, with the exception of diagnosis indicated).

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to the ankle are DC 5270, which requires the presence of ankylosis; DC 5271, which pertains to limitation of motion; DC 5272, which requires the presence of ankylosis in the subastragalar or tarsal joint; DC 5273, which requires the malunion of the os calcis or astragalus; DC 5274, which requires an astragalectomy.

In this instance, there is no evidence whatsoever bearing on DCs 5270, 5272, 5273, or 5274.  Even though the evidence of record clearly demonstrates limitation of motion of the Veteran's right ankle, a separate disability rating under DC 5271 for limitation of motion is impermissible because it would constitute pyramiding as DC 5262 already contemplates limitation of motion in assessing the severity of the disability.  See also 38 C.F.R. § 4.14; Esteban, supra.

However, the Board finds separate service connection for varicose veins is supported by the record from April 30, 2015.

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  
Varicose veins were found upon examination during the April 2015 VA examination.   At that time, the VA examiner noted enlarged varicose veins to the medial right ankle as well as trace edema to the lateral right ankle, which the examiner indicated was realted to the service-connected right ankle disability.  Therefore, entitlement to service connection for varicose veins on a secondary basis, based on the April 2015 VA examination results, is warranted.  


ORDER

An increased disability rating in excess of 10 percent prior to September 17, 2010 is denied.

An increased disability rating of 30 percent, but no higher, is granted from September 17, 2010.

Separate service connection  for varicose veins on a secondary basis from April 30, 2015 is granted.


REMAND

Although the Veteran has not formally filed a claim for TDIU, it is evident from the evidence of record that he contends that he is unable to secure or follow a substantially gainful occupation due to his right ankle disability.  See generally August 2012 Board Hearing Transcript; September 2017 Appellant's Post-Remand Brief.  As such, the issue of TDIU has been expressly raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

For VA compensation purposes, a total disability exists where a veteran's mind and/or body is impaired to a degree that renders it impossible for the average person to follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  In such cases, TDIU may be assigned when the schedular disability rating is less than total, provided the veteran meets the disability rating percentage threshold (schedular TDIU).  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

In this regard, the Board notes the Veteran is service-connected for the right ankle disability with a 10 percent disability rating from April 12, 1985 to April 5, 2008; a 20 percent disability rating from April 6, 2008 to October 12, 2010; and a 30 percent disability rating from October 13, 2010.  Additionally, he is service-connected for osteoarthritis of the left knee with a 20 percent disability rating disability rating from June 20, 2016.  Further, the Board granted herein a separate 20 percent disability rating for marked limitation of motion of the ankle from July 20, 2016; and separate service connection for varicose veins from April 30, 2015.  However, at no time has he met the disability rating percentage threshold in accordance with 38 C.F.R. §§ 4.16(a) and 4.25 for schedular TDIU consideration.  

Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).  Rather, the Board may only consider whether referral for extraschedular TDIU to the Director of Compensation Service is appropriate. 

In order to determine whether referral is appropriate, the evidence must demonstrate the Veteran is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16.  

In addition to the Veteran's service-connected disabilities, the Board notes he has been denied service connection for an extensive list of disabilities; degenerative arthritis of the right knee, left ankle, left foot, left hip, and left hand; a cervical spine condition; a right hip condition; diabetes mellitus; peripheral neuropathy of the right and left upper extremities as well as the right and left lower extremities; and depression.  

According to the SSA Disability Determined and Transmittal sheet, his primary disability for SSA purposes was diabetes mellitus and his secondary diagnosis was arthritis generally.  SSA Disability Determined and Transmittal; see also August 2004 SSA Office Hearing and Appeals Decision (noted the Veteran had "severe" impairments due to his diabetes mellitus, arthritis, cervical spondylosis, visual difficulties, generalized anxiety, a somatoform pain disorder, and obesity").

With respect to the right ankle disability, the Board notes none of the VA examinations during the relevant timeframe sufficiently address the occupational impairment resulting from the Veteran's right ankle disability.  Although the Board acknowledges his lay statements that his unemployability is due to right ankle disability, he is not competent to provide such evidence because he does not have the requisite specialized medical knowledge, training, or experience to render a medical diagnosis to differentiate between the symptoms attributable to his service-connected disabilities and nonservice-connected disabilities.  See Barr, supra; Jones, supra.

For these reasons, the Board finds a remand is necessary to obtain a VA medical opinion bearing on the occupational impairment caused by the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Request a VA medical opinion to address the occupational impairment resulting from the Veteran's service-connected disabilities.  The opinion should be rendered by an appropriate medical professional.  The need for a clinical evaluation is left to the discretion of the medical professional offering the opinion.

After reviewing the complete record from May 2008 to the present, the examiner should:

a. Discuss the impact of his service-connected disabilities in terms of his ability to engage in physical and/or sedentary employment. 

b. To the extent possible, distinguish between the occupational impairment caused by his service-connected and nonservice-connected disabilities.  If not possible, indicate the same and explain why. 

2. Thereafter, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


